Citation Nr: 0702540	
Decision Date: 01/29/07    Archive Date: 02/06/07	

DOCKET NO.  05-02 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs










FINDING OF FACT

Degenerative joint disease of the left knee may not be 
disassociated from the veteran's active service.  


CONCLUSION OF LAW

Degenerative joint disease of the left knee was incurred 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment and were not yet final as of 
that date.

In this regard, the Board is aware of the fact that the 
veteran's service medical records were apparently destroyed 
in a fire at the National Personnel Records Center during the 
1970's and are, thus, unavailable.  The United States Court 
of Appeals for Veterans Claims (Court) has held that, in 
cases involving missing or unavailable service medical 
records, VA is under a heightened duty to assist the veteran 
with respect to the processing of his claim.  VA's heightened 
duty consists of "consider[ing] the applicability of the 
benefit of the doubt rule, . . . assist[ing] the claimant in 
developing the claim, and . . . explain[ing] its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

As the Board will discuss in the following decision, evidence 
of record supports the veteran's claim for service connection 
for a left knee disability.  Importantly, the favorable 
action with regard to this issue poses no risk of prejudice 
to the veteran.  See e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Legal Criteria and Analysis

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disorder resulting from that injury or disease.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(b) (2006).  

Thus, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and to the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  In 
the present case, the veteran, whose active service extended 
from June 1943 to February 1946, has contended that he tore 
the meniscus of his left knee during physical activity in 
service.  He avers that he was treated at the time of the 
injury and that, because of his MOS as a radioman, he was not 
required to undergo left knee surgery at that time.  However, 
he contends that, following service, his left knee remained 
symptomatic with pain and swelling.  In fact, as the 
veteran's left knee condition worsened after service, he 
underwent surgery in 1953 for a torn left medial meniscus.  
Finally, he maintains that the evidence shows that he 
currently has a left knee disability which must be attributed 
to active service.  

With respect to the current evidentiary posture of this 
appeal, the Board notes that the veteran's service medical 
records, including Surgeon General Reports, are unavailable.  
However, in a letter dated in August 1944, the veteran 
informed his then-girlfriend that he had twisted his left 
knee in a football game.  In an October 1944 letter, the 
veteran explained to his then-girlfriend that he had once 
again twisted his knee during a football game in which he had 
played on the day prior to the date of the letter.  In a 
third letter dated almost one week later in October 1944, the 
veteran reported being hospitalized for treatment for his 
"trick" knee.  Morning reports dated in August and 
September 1944 indicate that the veteran received medical 
care for an undisclosed illness and/or injury at those times.  

According to post-service documents, in June 1953, most of 
the medial meniscus of the veteran's left knee was removed.  
Magnetic resonance imaging subsequently completed in July 
1993 showed fluid in the veteran's left knee as well as 
multiple loose bodies in the joint secondary to degenerative 
changes.  In October 1993, the veteran underwent exploratory 
surgery on his left knee.  At that time, the fluid was 
drained from his left knee.  

The Board acknowledges that the current evidentiary posture 
is somewhat sparse, particularly in light of the absence of 
most of the veteran's service medical records through no 
fault of his own.  Importantly, however, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) that the lack of contemporaneous medical records 
does not, in and of itself, render lay testimony not 
credible.  Id. at 1336.  In the present case, although 
available morning reports simply indicate that the veteran 
received medical care for an undisclosed illness and/or 
injury between August and September 1944, the veteran wrote 
multiple letters during that time in which he described 
repeated injuries to his left knee.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness's 
personal knowledge).  

Furthermore, the claims folder contains competent evidence of 
post-service left knee treatment, including surgeries on this 
joint in June 1953 and October 1993 as well as a diagnosis of 
degenerative joint disease of the left knee.  Of particular 
importance to the Board are the veteran's documented 
in-service left knee complaints as well as the competent 
post-service evidence of continuity of symptomatology of this 
joint.  In resolving all reasonable doubt in the veteran's 
favor, as mandated by law, the Board concludes that the 
evidence is in equipoise with respect to the incurrence of a 
chronic left knee disability during the veteran's World 
War II active service.  Under such circumstances, the Board 
will allow this appeal.  


ORDER

Service connection for degenerative joint disease of the left 
knee is granted.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


